People v Chase (2020 NY Slip Op 01928)





People v Chase


2020 NY Slip Op 01928


Decided on March 18, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOSEPH J. MALTESE
BETSY BARROS
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2019-11009
 (Ind. No. 93/17)

[*1]The People of the State of New York, respondent,
vRichard Chase, appellant.


Alex Smith, Middletown, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a resentence of the County Court, Dutchess County (Edward T. McLoughlin, J.), imposed September 9, 2019, upon his plea of guilty, on the ground that the resentence was excessive.
ORDERED that the resentence is affirmed.
Contrary to the defendant's contention, the resentence imposed was not excessive (People v Suitte , 90 AD2d 80).
RIVERA, J.P., MALTESE, BARROS, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court